DETAILED ACTION
	This action is a response to the communication received on 9/29/2021. Examiner acknowledges the amendments made to claims 4, 6, 20, and 21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:
In claim 4, line 3, “the each leaf module” should be –each leaf module--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 16, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2012/0203490 (Sayeh et al., hereinafter Sayeh).
In regards to claims 15 and 21, Sayeh discloses a device and method that controls apertures on a collimator unit (see figure 8A and paragraphs 51-63). Saveh shows determining the target position that a leaf of a multi-collimator needs to reach (paragraph 53) and actuates the 
In regards to claim 16, Saveh discloses the limitations of claim 15. In addition, because of the motor and gear structure of the drive mechanism, the first and second drive components would actuate the leaf to move to the target position simultaneously.
In regards to claim 18, Saveh discloses the limitation of claim 15. In addition, the claim further limits a component that is not actively claimed.

Response to Arguments
Applicant’s amendments and arguments with regards to the 112 rejections of claims 4, 6, 7, and 18-21 have been considered and are persuasive. The previous 112 rejections are withdrawn. 
Applicant's arguments filed 9/29/2021 with regards to the prior art rejections have been fully considered but they are not persuasive.
With regards to claims 15, 16, 18, and 21, Applicant argues that Sayeh does not disclose the limitations claimed, specifically that there is a second drive component and that the first and second drive component are both connected to the leaf. Examiner disagrees. While it is clear that 
First, the drive mechanism is not actively claimed in claim 15. Second, the gear and motor in claims 15 and 21 can be considered the first and second drive components as they are pieces of the drive mechanism that drives the movements in Sayeh. Applicant has not defined what constitutes a drive component in the claims and the only thing specified in the claims is that the drive components are connected to the leaf. Sayeh also clearly shows that the components are both connected to the leaves, though not directly as shown in Applicant’s drawings (Figures 6A and 6B) or jointly actuating the leaf as described in claim 1.
  
Allowable Subject Matter
Claims 1-14 are allowed.
Claims 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 1, the prior art of record does not teach or suggest a device, as claimed by Applicant, where each leaf module has a leaf that is movable along a guide rail and a drive mechanism including a first drive component and a second drive component, the first drive component and the second drive component being both connected to the leaf,
wherein the first drive component and the second drive component jointly actuate the leaf to move along the guide rail. 


In regards to claim 17, the prior art of record does not teach or suggest a system, as claimed by Applicant, where the processor is configured to cause the system to actuate the leaf with the second drive component to move to a first position at a first speed and actuate the leaf with the first drive component from the first position to the target position at a second speed where the second speed is lower than the first speed.

In regards to claim 19, the prior art of record does not teach or suggest a system, as claimed by Applicant, where the processor causes the system to:
determine whether a modified lead screw is engaging with a modified nut;
in response to a determination that the modified lead screw is not engageable with the modified nut, actuate the leaf to move to a first position by the second drive component; and
actuate the leaf to move from the first position to the target position by the first drive component.
Claim 20 is dependent on allowable matter from claim 19 and would be allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791  

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791